



COURT OF APPEAL FOR ONTARIO

CITATION: Cutting
    Edge Films Inc. v. International Tour Entertainment
    Corporation, 2013 ONCA 78

DATE: 20130205

DOCKET: C55459

Goudge, Simmons and Lauwers JJ.A.

BETWEEN

Cutting Edge Films Inc.

Judgment Creditor (Respondent)

and

International Tour Entertainment Corporation

Judgment Debtor

and

Terry Graham

Garnishee (Appellant)

Jordan Potasky, for the appellant

Frank Bennett and Heather Mitchell, for the respondent

Heard: February 5, 2013

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated April 4, 2012.

APPEAL BOOK ENDORSEMENT


[1]

We agree with the conclusion of the motion judge. It was entirely open to him to conclude that the appellant had not established any debt owed to him by the debtor company. All there was was a book entry made several years after the fact and there was no evidence of any business purpose for the entry whatsoever. Moreover, the debt from the appellant to the debtor company on the other hand, was admitted. No offset was proven.

[2]

Nor was it an error for the motion judge to order direct payment to the
    respondent rather than the sheriff. There was evidence that the respondent was
    the only execution creditor. The appeal is dismissed. Costs to the respondent
    fixed at $15,000 all inclusive.


